Citation Nr: 0325471	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Evaluation of service-connected dementia praecox, paranoid, 
in remission, currently noncompensably evaluated.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from October 10 to 22, 1942, 
and from June 1943 to January 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which assigned a 0 percent rating effective 
from December 1, 1947, for the veteran's reinstated service-
connected dementia praecox disorder.


REMAND

Historically, following his discharge under honorable 
conditions for disability rendering him unfit for service in 
January 1945, the RO granted service connection for dementia 
praecox in a May 1945 rating decision, finding that the 
condition preexisted service, but had been aggravated 
therein.  A 50 percent rating was assigned effective January 
1945.

Following medical examinations finding dementia praecox in 
remission, the rating was reduced in a July 1945 rating 
action to 30 percent effective from September 1945, and in an 
October 1946 rating action to 10 percent effective December 
1946.  

On VA examination in September 1947, the veteran was given a 
diagnosis of dementia praecox, apparent remission, competent, 
and an October 1947 rating action decreased the rating to 0 
percent effective December 1947.

On appeal from the reduction to 0 percent, the Board returned 
the case in June 1949 for consideration of the propriety of 
the assignment of service connection for dementia praecox.  
By a rating action dated in January 1950, the RO formally 
severed service connection for schizophrenic reaction, 
paranoid type (dementia praecox, paranoid, in remission.

Subsequent to a claim to reopen in 1965, the Board issued a 
June 1965 decision, finding that service connection for a 
psychiatric condition was unwarranted and there was no clear 
and unmistakable error (CUE) in the RO's denial and severance 
of service connection for a psychiatric condition in 1950. 

In February 2001, the veteran's attorney brought a motion for 
revision or reversal of severance of service connection, 
alleging clear and unmistakable error in the June 1965 Board 
decision.  By decision dated November 2001, the Board found 
that there was CUE in its prior 1965 decision confirming the 
RO's severance of service connection, because in severing 
service connection in 1950, the RO had failed to consider the 
procedural safeguards established by 38 C.F.R. § 3.9 (d) 
(1949) relating to severance of service connection based on a 
change in diagnosis.  Accordingly, the Board granted the 
veteran's motion for revision or reversal of the June 1965 
Board decision, restored service connection for the veteran's 
dementia praecox, paranoid, in remission, effective from 
January 19, 1950, and remanded to the RO for appropriate 
rating action.

By rating decision dated in December 2001, the RO restored 
service connection for dementia praecox, paranoid, in 
remission, and assigned a 0 percent rating, effective 
December 1, 1947.  The veteran appealed.

On review, a Decision Review Officer found that the evidence 
did not warrant an increased (compensable) evaluation from 
1950 for the veteran's service-connected dementia praecox, 
paranoid, in remission.  A statement of the case confirmed a 
0 percent rating.

In a lengthy statement dated in December 2002, the veteran 
has challenged the 1945 rating reduction.  In a letter dated 
in February 2003, the veteran's attorney has also challenged 
the RO's July 1945 rating reduction for dementia praecox from 
50 percent to 30 percent, effective from September 1945, as 
clear and unmistakable error, and argues that the 50 percent 
rating should be restored retroactive to September 1945.

Although a claim raised in the appellate record is generally 
referred to the RO for appropriate action, here the Board 
notes that resolution of the claim for restoration of a 50 
percent rating based on CUE could well impact upon the 
Board's consideration of the claim for an increased 
(compensable) rating from 1950 for the reinstated service-
connected dementia praecox, paranoid, in remission.  As such, 
the Board finds that because these claims are inextricably 
intertwined they must be considered together, and a decision 
by the Board on the veteran's rating from 1950 onwards would, 
at this point, be premature. See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a VCAA 
letter with respect to the issue of a 
compensable rating since 1950.

2.  The RO should then adjudicate the 
inextricably intertwined issue of whether 
the 1945 rating reduction should be 
reversed or amended on the basis of CUE, 
and (if necessary) readjudicate the issue 
of an increased rating for the service-
connected psychiatric disability from 
1950.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
statement of the case and supplemental 
statement of the case as appropriate, and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




